DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
 
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the RCE filed on 01/13/2022.
Claims 1, and 3  have been amended and are hereby entered.
Claims 17, 20-30 have been canceled.
Claims 1-16, 18, 19, and 31-35 are currently pending and have been examined.
The previous 112(b) rejection is hereby withdrawn due to applicant’s amendments.
The previous 101 rejection is hereby maintained for the reasoning set forth below.

Information Disclosure Statement
The information disclosure Statement(s) filed 01/19/2022 and 02/15/2022 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Response to Arguments
Applicant’s arguments, see page 9, filed 01/13/2022, with respect to claims 1-16, 18, 19, and 31-35 rejected under 35 USC 103 have been fully considered and are persuasive.  The 103 rejections of claims 1-16, 18, 19, and 31-35 has been withdrawn. 
Applicant's arguments filed 01/13/2022 with respect to the 101 rejection have been fully considered but they are not persuasive. 
Applicant argues #1:
The Office Action includes a rejection of claims 1-16, 18, 19, and 31-35 under 35 USC 101, alleging that the claims are directed to a judicial exception to an abstract idea without significantly more. Applicant respectfully requests reconsideration. The Applicant respectfully traverses and submits that, for at least the reasons below, the claims are patent eligible pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (the "Revised Guidance"). 
While Applicant does not necessarily agree with the rejection, Applicant will focus the remarks below to Step 2A, Prong Two with reference to the integration to a practical application formed by the claims, and to Step 2B with reference to the claims providing significantly more than the judicial exception. Applicant reserves the right to present additional arguments in subsequent, continuing or co-pending prosecution. Applicant notes that claim 1 has been amended to recite, inter alia:
identifying, from a plurality of payment accounts associated with the purchaser, at least two preferred transaction payment funding source accounts associated with funds to be applied toward satisfaction of the total transaction amount, wherein one of the at least two preferred transaction payment funding source accounts is associated with a second financial account administrator system coupled to the data communications network; 
sending a transaction request data set to the second financial account administrator, the transaction request data set comprising data representing at least: 
the transaction identifier; 
a first partial transaction amount; and
identifying, from a plurality of payment accounts associated with the purchaser, at least 
two preferred transaction payment funding source accounts associated with funds to be applied toward satisfaction of the total transaction amount, wherein one of the at least two 
sending a transaction request data set to the second financial account administrator, the transaction request data set comprising data representing at least: 
the transaction identifier; 
a first partial transaction amount; and

Support for the amendment is found at least at paragraph [00273] of the application. Therefore, claim 1 is revised to recite a method for having two different financial account administrators to pay partial amounts in order to satisfy a transaction. Thus, through the identity of a purchaser, a single transaction may be paid via two different financial account administrators.
Applicant respectfully submits that the trusted relationship between the purchaser and the two financial account administrators as claimed provides a practical application to an ability for a purchaser to pay for a transaction using two separate payment accounts from separate financial account administrators. Such payment is effected by the purchaser only needing to communicate with one of the financial account administrators. Moreover, the multi-financial institution authentication and payment authorization leads to a complete payment of the financial transaction. Additionally, and/or alternatively, the transfer of the purchaser identity to allow for such partial payments using only the purchaser's identity provides substantially more than the judicial exception due to the data structure of the payment request in the communications, and the back and forth communication from separate servers for the different financial account administrators.
Applicant further notes that the form of electronic payment authorization as claimed is limited and does not preclude other types of electronic payment authorization or electronic payment generally. Thus, the current claims cannot be seen as monopolizing tokenization generally. While preemption may not be a standalone test, Applicant respectfully submits that it is a strong indication that the claims are directed to a specific use (i.e., a practical application).
It is respectfully submitted that the claims of the present application are not directed to an abstract concept, or at least should be considered as integrating the abstract concept into a practical application (2A, Prong 2) or as providing substantially more than the judicial exception (2B). Accordingly, for at least these reasons, the claims of the present application are directed to patent-eligible subject matter and comply with 35 USC 101. 
Reconsideration and withdrawal of all rejections under 35 USC 101 are respectfully requested.

Examiner’s response:
Examiner respectfully disagrees, the steps added with the amendment are directed towards commercial and legal interactions for using more than one accounts from different administrators to complete a transaction, and using generic computer components to do so. In Alice, the Supreme Court held that "merely requiring generic computer implementation fails to transform [an] abstract idea into a patent-eligible invention." 134 S.Ct. at 2352. Furthermore, in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354-55 (Fed. Cir. 2014), the Courts stated that Alice "made clear that a claim directed to an abstract idea does not move into § 101 eligibility territory by merely requiring generic computer implementation" (internal quotation marks omitted).
With regards to applicants arguments that the claims cannot be seen as monopolizing tokenization, as an initial matter the claims are not directed towards tokenization and questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). See also Synopsys v. Mentor Graphics, 839 F.3d at 1150, 120 USPQ2d at 1483; FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1098, 120 USPQ2d 1293, 1299 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1320-21, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); Sequenom, 788 F.3d at 1379, 115 USPQ2d at 1158. 
For the reasons above, the 101 rejection is hereby maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “comprising prior to generating at least one authorized transaction payment data set”, however claim 1 was amended to recite “generating a second authorized transaction payment data set”, therefor it’s not clear if the “at least one authorized transaction payment data set” in claim 18 is the same as or different then the second authorized transaction payment data set in claim 1.  For the purposes of this examination, the Examiner will interpret “at least one authorized transaction payment data set” as “second authorized transaction payment data set”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, 18, 19, and 31-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea, the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a method. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, by:
A method of processing a transaction payment request, the method performed by at least of a first financial account administrator system, the method comprising:
receiving, a main transaction request data set, the main transaction request data set comprising data representing at least:
a transaction identifier identifying a transaction;
a total transaction amount; and
a non-payment identifier associated with a purchaser in the transaction, said non-payment identifier identifying the purchaser, said non-payment identifier authenticatable to the purchaser;
authenticating the non-payment identifier to the purchaser;
identifying, from a plurality of payment accounts associated with the purchaser, at least two preferred transaction payment funding source accounts associated with funds to be applied toward satisfaction of the total transaction amount, wherein one of the at least two preferred transaction payment funding source accounts is associated with a second financial account administrator;
sending a transaction request data set to the second financial account administrator, the transaction request data set comprising data representing at least:
the transaction identifier;
a first partial transaction amount; and
the non-payment identifier associated with a purchaser in the transaction;
receiving a first authorized transaction payment data set from the second financial account administrator, the first authorized transaction payment data set comprising data representing at least:
the same or another transaction identifier associated with the transaction;

the first partial payment amount to be applied toward the transaction from one or more accounts associated with the first transaction payment funding source reference;
generating a second authorized transaction payment data set, the second authorized  transaction data payment set comprising data representing at least:
the same or another transaction identifier associated with the transaction;
a second transaction payment funding source reference; and
a second partial payment amount to be applied toward the transaction from one or more accounts associated with the second transaction payment funding source reference;
routing the first and second authorized transaction payment data set; and
receiving a confirmation message that the transaction is complete. 

The steps above of receiving a main transaction data set including a transaction ID, amount, and non-payment ID associated with the user, authenticating the non-payment ID, identifying at least two accounts to be used for the transaction, wherein one of the at least two preferred transaction payment funding source accounts is associated with a second financial account administrator system; sending a transaction request data set to the second financial account administrator, the transaction request data set comprising data representing at least: the transaction identifier; a first partial transaction amount; and the non-payment identifier associated with a purchaser in the transaction; receiving a first authorized transaction payment data set from the second financial account administrator, the first authorized transaction payment data set comprising data representing at least: the same or another transaction identifier associated with the transaction; a first transaction payment funding source reference; and the first partial payment amount to be applied toward the transaction from one or more accounts associated with the first transaction payment funding source reference; generating a second authorized transaction payment data set, the second authorized  transaction data payment set comprising data representing at least: the same or another transaction identifier associated with the transaction; a second transaction payment funding source reference; and a second partial payment  at least one processor of a first financial account administrator system coupled to a data communications network, a transaction request processor, a transaction payment processor, a trusted platform, a trusted merchant platform, nothing in the claim elements are directed towards anything other than commercial or legal interactions.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of at least one processor of a first financial account administrator system coupled to a data communications network, a transaction request processor, a transaction payment processor, a trusted platform, a trusted merchant platform.  The additional elements above are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to the particular environment of e-commerce computing environment.  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).  The specification does not provide any indication that the at least one processor of a first financial account administrator system coupled to a data communications network, a transaction request processor, a transaction payment processor, a trusted platform, a trusted merchant platform are other than generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using at least one processor of a first financial account administrator system coupled to a data communications network, a transaction request processor, a transaction payment processor, a trusted platform, a trusted merchant platform to perform the steps of steps of receiving a main transaction data set including a transaction ID, amount, and non-payment ID associated with the user, authenticating the non-payment ID, identifying at least two accounts to be used for the transaction, wherein one of the at least two preferred transaction payment funding source accounts is associated with a second financial account administrator system; sending a transaction request data set to the second financial account administrator, the transaction request data set comprising data representing at least: the transaction identifier; a first partial transaction amount; and the non-payment identifier associated with a purchaser in the transaction; receiving a first authorized transaction payment data set from the second financial account administrator, the first authorized transaction payment data set comprising data representing at least: the same or another transaction identifier associated with the transaction; a first transaction payment funding source reference; and the first partial payment amount to be applied toward the transaction from one or more accounts associated with the first transaction payment funding source reference, generate authorized transaction payment data sets associated with the accounts, routing the authorized transaction payment data and receiving confirmation that the transaction amounts to no buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts", and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); akin to the claims in the instant application which are using the generic computer components to send requests to a second account administrator to pay for part of a transaction, generate authorization request, track the customers preferences and payment information, and routing the transaction information over the network.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole. For instance, claims 2-4, 15, 16, 18, 31-35 further define the abstract idea and environment in which the abstract idea is being implemented, defining using the payment protocols for formatting the messages, and the transaction processors.  Claims 5-14, and 19 further define the abstract idea and fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas). The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed 
 

No Prior Art Rejections
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  While some individual features of claim 1 may be shown in the prior art of record, when considered as a particular combination of steps one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide:
A method of processing a transaction payment request, the method performed by at least one processor of a first financial account administrator system coupled to a data communications network, the method comprising:
receiving, from a transaction request processor via the data communications network, a main transaction request data set, the main transaction request data set comprising data representing at least:
a transaction identifier identifying a transaction;
a total transaction amount; and
a non-payment identifier associated with a purchaser in the transaction, said non-payment identifier identifying the purchaser, said non-payment identifier authenticatable to the purchaser;
authenticating the non-payment identifier to the purchaser;
identifying, from a plurality of payment accounts associated with the purchaser, at least two preferred transaction payment funding source accounts associated with funds to be applied toward satisfaction of the total transaction amount, wherein one of the at least two preferred transaction payment funding source accounts is associated with a second financial account administrator system coupled to the data communications network;
sending a transaction request data set to the second financial account administrator, the transaction request data set comprising data representing at least:
the transaction identifier;
a first partial transaction amount; and
the non-payment identifier associated with a purchaser in the transaction;

the same or another transaction identifier associated with the transaction;
a first transaction payment funding source reference; and
the first partial payment amount to be applied toward the transaction from one or more accounts associated with the first transaction payment funding source reference;
generating a second authorized transaction payment data set, the second authorized  transaction data payment set comprising data representing at least:
the same or another transaction identifier associated with the transaction;
a second transaction payment funding source reference; and
a second partial payment amount to be applied toward the transaction from one or more accounts associated with the second transaction payment funding source reference;
routing the first and second authorized transaction payment data set to at least one transaction payment processor via the data communications network; and
receiving a confirmation message that the transaction is complete. 

The closest art of record, US Patent Application Publication 20080133350 to White, et al. discloses “In some points redemption embodiments, the point of sale or point of interaction terminals or devices include a menu item or button that allows the customer to indicate a desire to pay part or all of the purchase amount using reward points (e.g., the customer may be prompted: "Do you wish to apply reward points to this transaction?"). If the customer indicates a desire to apply reward points to the transaction (for either a portion or the total purchase price), an authorization request message is constructed and transmitted (at "1") from the POS to merchant systems 106 and includes an indicator that the customer wishes to redeem reward points and, in some embodiments, the dollar amount that the customer wishes to redeem… The reward amount and messaging are appended to the authorization message, and processing continues at 318 where the authorization systems forward the updated 
The closest art of record, US Patent Application Publication 20140278894 to Toumayan, et al., discloses “At stage 506, the customer reviews the available products on the merchant website (hosted on web server 103 or directly on the loyalty server 102) and selects a product to purchase using reward points. At stage 508, the customer is presented with various payment options. At step 510, the customer selects a payment option. If the customer has enough available points to purchase the selected product(s), the customer can select "loyalty rewards" as the payment option. If the customer does not have enough available points, they can choose to pay for a portion of the purchase price with their reward points and the remaining portion by another payment option, such as credit card, debit card, and the like. At stage 512, the customer's payment is processed. If the customer is paying for the purchase by credit card, the payment is processed as described above with respect to stage 406. However, if the customer uses only reward points, or other non-credit card payment, the payment can be processed directly by an application programming interface (API) within the merchant website which communicates directly with the loyalty server 102 to settle the transaction, and thereby avoiding costly processing fees which are typically imposed on merchants for credit card, debit card, prepaid access card, or other similar purchases.”
The closest art of record, US Patent 9,836,739 B1 to Borovsky, et al., discloses “Apparatuses and methods for changing a financial account after initiating a payment using a proxy object, such as a proxy card, are disclosed. The proxy card is associated with multiple financial accounts, such as accounts associated with credit cards, debit cards, and pre-paid gift cards. A consumer presents the proxy card to a merchant to make a payment, and the merchant swipes the proxy card and processes the payment by sending transaction information to a financial system. A computer system associated with the financial system selects a payment account associated with the proxy card to use for the payment, and an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694